Name: Commission Regulation (EEC) No 1858/81 of 6 July 1981 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/ 10 Official Journal of the European Communities 7 . 7 . 81 COMMISSION REGULATION (EEC) No 1858/81 of 6 July 1981 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. application of the classification criteria to certain varie ­ ties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ( J ), as last amended by the Act of Accession of Greece, and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (2), as last amended by Regulation (EEC) No 1501 /80 (3 ), listed the varieties of Lolium perenne L. of high persistence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas , since the last amendment to Regulation (EEC) No 1445/76 , certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certi ­ fied seed of other varieties has appeared on the market and will be marketed for the first time during the 1981 /82 marketing year ; whereas, furthermore, the Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1981 . For the Commission The President Gaston THORN (&gt;) OJ No L 246, 5 . 11 . 1971 , p . 1 . ( 2 ) OJ No L 161 , 23 . 6 . 1976, p . 10 . P ) OJ No L 149 , 17 . 6 . 1980 , p . 25 . 7 . 7 . 81 Official Journal of the European Communities No L 185/ 11 ANNEX I Varieties of high persistence, late or medium late 1 . Aberystwyth S. 23 37. Marathon 2. Aberystwyth 101 38 . Mascot 3 . Akron 39 . Meltra RvP (T) 4 . Albi 40 . Midas 5 . Angela 41 . Mirvan 6 . Animo 42. Mombassa 7 . Arno 43 . Moretti 8 . Bardetta 44 . N.F.G. 9 . Barenza 45 . Pablo 10 . Barlenna 46. Parcour 1 1 . Barry 47 . Patora 12 . Bellatrix 48 . Pelo 13 . Borvi 49 . Perma 14 . Capper 50 . Perray 15 . Caprice 51 . Pippin 16 . Combi 52 . Player 17 . Compas 53 . Pleno 18 . Donata 54 . PrÃ ©fÃ ©rence 19 . Doublet 55 . Romney 20 . Eirond 56 . Rondeel 21 . Endura 57. Saione 22. Ensporta 58 . Score/Fairway 23 . Exponent 59 . Semperweide 24 . Fingal 60 . Servo 25 . Goal 61 . SiliÃ ¤n 26. Grandstand 62. Sisu 27 . Hunter 63 . Spirit 28 . Karin 64. Splendor 29 . Kent Indigenous 65 . Sportiva 30 . Kosta 66 . Springfield 31 . Lamora (Mommersteeg's Weidauer) 67 . Sprinter 32 . Lilope 68 . Talbot 33 . Loretta 69 . Trani 34. Majestic 70 . Tresceaver 35 . Manhattan 71 . Vigor (Melle) 36 . Maprima 72. Wendy ANNEX II Varieties of low persistence, medium late, medium early or early 1 . Atempo (T) 7. Printo 2 . Bocage 8 . Real 3 . Dux Ãtofte 9 . Tailteann 4. Gazon 10 . Verna Pajbjerg 5 . Ebba 1 1 . Victoria trifolium 6 . Presto Paibjerg 12 . Viris (Weiris)